WAW‘.?‘“€Y~zQ°“”'FPa“dWEtas@'B€T?-cv-os€e?-RJB Documem 74 Filed 03/04/19 Page 10f2

UN|TED STATES DlSTR|CT COURT
Western District of Washington

U\\B@;NO Q `AD BAAMRL Case Number: S: (?"C-‘/"o§éé 77<3:& j>M/C_»

P|aintiff

 

 

 

 

 

   
   

DEcLARATloN AND AFP "

 

 

 

 

VS' To PRocEEDlN FoRMA Al.ll>En.ls.ED\R,\EC LO 0er
g AND leTTEN coNsEN FoR MAR 0 E/'/Eo
O%E.A ' \ e'i PAYMENT oF costs 4
M`Kri Lk `>/ (;u) er WES’ERNo/sl% 2079

Defendant(s) gFD/SIPSWAI
DECLARATION AND APPLlCATlON TO PROCEED lN FORMA PAUPER AWC%UW l
| (l3\‘il'\t your name)MM_declare l am the plaintiff in this case; l believe l am l

entitled to relief; and l am unable to pay the costs of this proceeding or give security therefor-l he nature of

my action is briefly stated as follows: \ »\ A

  

l. Are you presently employed?

lj Yes Total amount of net monthly salary (take home pay) $

Name and address of employer '

w No Date of last employment z'/§ '/g Total amount of last net monthly salary $ & _QO Ze_gda>l'

2. lf married, is your spouse presently employed? /H Not married

|j Yes Total amount of spouse's net monthly salary (take horne pay) $ ZZ»OD
Name and address of employer L§%'l_ 0 j ?\p£A/y

Ig No Date of spouse's last employment z Total amount of last net monthly salary $ g

3. For the past twelve months, list the amoun of money you and/or your spouse have received from any of
the following sources.

 

a. Business, profession or other self-employment $ g

b. lncome from rent, interest or dividends $_________________

c. Pensions, annuities or life insurance payments

d. Disabi|ity, unemployment, Workers compensation or public assistance $< MM?¢M ?_S)
e. Gifts or inheritances

f. Money received from child support or alimony $_______

g. Describe any other source of income $

 

Page 1 of 2

 

' - - - n 74 Filed 03/04/19 Pa e 2 of 2
'4. List'the amour$t§`c§)(r§e?ac]lw?o%\thc§f%?lz)v§`r]\§ fo[r)§/)gHranr$d or your spouse: g

' Cash on hand $ f Checking Account$ g Savings Account $ g

5. Do you and/or your spouse own or have any interest in any real estate, stocks, bonds, notes/retirement
plans, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
lf Yes, describe the property and state its approximate value:

 

 

[:| Yes

 

 

 

 

 

 

Rj No _'”'" $ }Z/

,),

6. Are any persons dependent upon you or your spouse for support? lf Yes, state their relationship to you
or your spouse, and indicate how much is contributed toward their support each month. (Do not include
names of minor children.)

 

 

l:| Yes

 

 

 

 

 

 

am /-+ ~ $ »@/

7. Describe the types of monthly expenses you incur, such as housing, transportation, utilities, loan
payments, or other regular monthly expenses and the amount spent each month.

 

 

\‘@ QC'.\R?:/T€> v$@l@< z)Y~S 4 s Z~§O

 

 

 

 

 

 

8. Provide any other information that will help explain why you cannot pay court fees and costs.

 

comity ‘l,\ \.">';\',}. %§r\\:e, \\/\mua§, foia

 

 

 

  

l declare under penalty of perjury that the fo?oing is true and correc

 

 

_Z. ’Z_Z'./z w
Executed o : (Date) Signature of P|amtiff

WR|'|'|'EN CONSENT FOR PAYMENT OF COSTS UNDER LCCAL RULE CR3(C)

l, (print your name) MA§MMS\

 

 

hereby consent that any recovery in damages that l may receive in the above-captioned cause may be
reduced, if so directed by the court, in such an amount as is necessary for payment of the unpaid fees and
costs which are taxed against me in the course of this litigation.

 

 

Execut§` d on: (ga;e)

   

ignature of P alntiff

Page 2 of 2

